     Case 2:20-cv-06137-RGK-SK Document 17 Filed 02/05/21 Page 1 of 1 Page ID #:70



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
     CLIFTON WALKER,                                      Case No. 2:20-cv-06137-RGK-SK
11
                            Plaintiff(s),
12                                                        ORDER DISMISSING ACTION FOR
     vs.                                                  LACK OF PROSECUTION
13
     CLASSIC PETROLEUM, INC., et al.,
14
                            Defendant(s).
15
16
            On January 27, 2020, the Court issued an Order to Show Cause re Dismissal for Lack of
17
     Prosecution (OSC) [16]. Plaintiff’s response to the OSC was due on or before February 1, 2021.
18
     As of this date, no response has been filed, therefore, the Court orders the matter dismissed for
19
     lack of prosecution.
20
            IT IS SO ORDERED.
21
22   Dated: February 5, 2021
                                                          R. GARY KLAUSNER
23                                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28
